Exhibit 10.3
Description of performance goals under the Amended and Restated National Fuel
Gas Company 2007 Annual At Risk Compensation Incentive Program and the National
Fuel Gas Company Executive Annual Cash Incentive Program
On December 26 and 29, 2008, the Compensation Committee of the Board of
Directors of National Fuel Gas Company (the “Company”) set specific performance
goals for fiscal year 2009 under the Amended and Restated National Fuel Gas
Company 2007 Annual At Risk Compensation Incentive Program (“AARCIP”) for David
F. Smith, Ronald J. Tanski, Matthew D. Cabell and Anna Marie Cellino. Mr. Smith
is President and Chief Executive Officer of the Company. Mr. Tanski is Treasurer
and Principal Financial Officer of the Company and President of National Fuel
Gas Supply Corporation (“Supply Corporation”), one of the Company’s two pipeline
and storage subsidiaries. Mr. Cabell is President of Seneca Resources
Corporation (“Seneca Resources”), the Company’s exploration and production
subsidiary. Ms. Cellino is President of National Fuel Gas Distribution
Corporation, the Company’s utility subsidiary.
Mr. Smith, Mr. Tanski, Mr. Cabell and Ms. Cellino will earn cash compensation in
fiscal 2009 under the AARCIP depending upon their performance relative to their
goals. Compensation amounts pursuant to these arrangements can range from zero
to 200% of salary for Mr. Smith, from zero to 160% of salary for Mr. Tanski, and
from zero to 140% of salary for Mr. Cabell and Ms. Cellino. Target compensation
is 100% of salary for Mr. Smith, 80% of salary for Mr. Tanski and 70% of salary
for Mr. Cabell and Ms. Cellino. The Compensation Committee may approve other
compensation or awards at its discretion.
The goals for Mr. Smith relate to Company earnings per share (weighted as 25% of
the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (weighted as 20% of the formula), long-term
strategy (weighted as 10% of the formula), the number of wells drilled in the
Marcellus Shale (weighted as 10% of the formula), safety (weighted as 5% of the
formula), and the number of investor relations one-on-one meetings held with
analysts and money managers (weighted as 5% of the formula).
The goals for Mr. Tanski relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (weighted as 10% of the formula), growth of the
pipeline and storage segment (weighted as 10% of the formula), safety (weighted
as 10% of the formula), the number of investor relations one-on-one meetings
held with analysts and money managers (weighted as 10% of the formula), and
meetings with the primary regulators of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 10% of the formula).
The goals for Mr. Cabell relate to Company earnings per share (weighted as 15%
of the formula), earnings per share of Seneca Resources (weighted as 15% of the
formula), oil and natural gas production volume (weighted as 15% of the
formula), oil and natural gas reserve

 



--------------------------------------------------------------------------------



 



replacement (weighted as 15% of the formula), finding and development costs
(weighted as 10% of the formula), lease operating expenses and general and
administrative expenses (weighted as 10% of the formula), long-term strategy
(weighted as 10% of the formula), and the number of wells drilled in the
Marcellus Shale (weighted as 10% of the formula).
The goals for Ms. Cellino relate to Company earnings per share (weighted as 20%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 20% of the formula), oil and
natural gas production volume (weighted as 10% of the formula), safety (multiple
goals weighted in the aggregate as 20% of the formula), utility customer service
(weighted as 10% of the formula), utility planning (weighted as 10% of the
formula), and employee relations and education (weighted as 10% of the formula).
On December 26, 2008, the Compensation Committee approved specific performance
goals for fiscal year 2009 under the National Fuel Gas Company Executive Annual
Cash Incentive Program (“EACIP”) for John R. Pustulka, Senior Vice President of
Supply Corporation. Mr. Pustulka will earn cash compensation in fiscal 2009
under the EACIP depending upon his performance relative to his goals.
Mr. Pustulka’s compensation pursuant to this arrangement can range from zero to
90% of his salary. The Compensation Committee may approve other compensation or
awards at its discretion.
The goals for Mr. Pustulka relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), safety
(weighted as 10% of the formula), Supply Corporation’s use of fuel (weighted as
10% of the formula), management of the capital expenditure budgets of the
Company’s pipeline and storage subsidiaries and utility subsidiary (weighted as
5% of the formula), and individual performance as otherwise subjectively
determined (weighted as 25% of the formula).

 